Filed 11/30/17; pub. order 12/8/17 (see end of opn.)




                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                               DIVISION ONE

                                        STATE OF CALIFORNIA



JOSEPH HOWETH, et al.,                                  D072136

         Plaintiffs and Appellants,

         v.                                             (Super. Ct. No. 37-2014-00034982-
                                                        CU-MC-NC)
TINA COFFELT,

         Defendant and Respondent.


         APPEAL from an order of the Superior Court of San Diego County, Timothy M.

Casserly, Judge. Appeal dismissed.

         Robert L. Shipley and Brandon S. Grey, for Plaintiffs and Appellants.

         Galuppo & Blake, Louis A. Galuppo, Steven W. Blake and Andrew E. Hall, for

Defendant and Respondent.

         Joseph and Monique Howeth own a beachfront home in Oceanside that shares a

driveway with the neighboring home, owned by Tina Coffelt. After the parties were

unable to amicably share the driveway in accordance with an easement governing its use,

the Howeths sued Coffelt, seeking injunctive relief. The neighbors ultimately reached a
settlement agreement, which included a stipulation to the entry of judgment to resolve the

lawsuit. The agreement also purported to allow the parties to seek a $1,000 fine in court

if the other neighbor refused to comply with the agreement. When Coffelt allegedly

began to ignore the agreement's restrictions on the use of the driveway, the Howeths filed

a postjudgment motion seeking an "interim judgment" awarding them $12,000 in fines,

plus attorney fees.

       The trial court denied the motion, finding that it did not have continuing

jurisdiction to consider the motion and directed the Howeths to file a new lawsuit for

breach of contract. Instead, the Howeths appeal. They argue that the trial court has

continuing jurisdiction to enforce the stipulated judgment and erred in denying the

motion. As we discuss, however, the order is not appealable and, accordingly, the appeal

must be dismissed.

                      FACTUAL AND PROCEDURAL BACKGROUND

       The Howeths own a beachfront house in Oceanside. Coffelt's house next door is a

mirror image of the Howeths' house, with the two houses separated by a shared driveway

that straddles the property line and provides the only vehicular access to their respective

garages. When the houses were built in 2013, the developer recorded a reciprocal

easement that governs use of the driveway. The easement permits both homeowners to

use the driveway to access their garages, but provides that "[n]o vehicles shall be parked

within the Easement Area."

       The Howeths allege that Coffelt and her guests ignored the easement and

repeatedly parked in the driveway. In turn, Coffelt asserts that the Howeths' guests and

                                             2
staff often park in the driveway in violation of the easement. Coffelt also generally

complains that the Howeths are using their house for short-term vacation rentals, leading

to excessive noise and crowds at the house. Both the Howeths and Coffelt allege the

other has engaged in abusive behavior arising from the dispute over the driveway and use

of the properties.

       After the relationship between the neighbors had completely deteriorated, the

Howeths filed a lawsuit seeking injunctive relief to prevent Coffelt from parking in the

driveway.

       After several months of litigation, the parties appeared for a mandatory settlement

conference and reached an agreement to settle the dispute. The parties recited the

agreement orally before the court and, as such, it is not a model of clarity. Nevertheless,

the parties appeared to agree that they could both park on the driveway, but only within a

7-foot by 20-foot rectangle in front of the respective garage doors. Maintenance vehicles

for major repairs could park outside this area if the owner provides 24-hour notice via e-

mail, with another exception for emergencies. The parties also agreed to not (1) post

disparaging signs about each other, (2) take photographs of the inside of each other's

home or garage, or (3) take photographs of each other's guests beyond the shared

driveway. Next, the neighbors agreed to keep their trash cans in a specific area along the

back wall of the driveway. The parties agreed not to address each other or guests except

to ask for removal of vehicles from the driveway.

       To enforce the agreement, the parties stipulated that any violation of these rules

would permit the nonviolating party to notify the violating party via e-mail and would

                                             3
subject the violating party to a $500 fine. In anticipation of a party refusing to pay the

fine, the parties agreed that "if an action [is] required to enforce payment of the easement

violation amount or what we have chosen to call the fine, the amount of the fine will be

$1,000. The prevailing party shall be entitled to recover attorney's fees and costs in

bringing the enforcement action." The parties also agreed that the agreement "shall be

enforceable via contempt proceedings on an expedited basis pursuant to the judgment

entered by this court today." All parties acknowledged that the agreement was a "legally

binding contract" that would result in a stipulated judgment. Subsequently, the court

entered judgment "according to the stipulation of the parties" as orally stated before the

court.

         The settlement agreement and resulting judgment failed to resolve the dispute

between the neighbors. Approximately six months after entry of judgment, the Howeths

filed a motion for "entry of interim money judgment" against Coffelt seeking $12,000 in

fines, plus costs and attorney fees, arising from allegations of 12 separate violations by

Coffelt after which she refused to pay the fine. The Howeths supported their motion with

declarations establishing the alleged violations.

         The trial court declined to enter an "interim judgment" and denied the motion. In

its order, it concluded the court "is without jurisdiction to entertain the Plaintiffs' motion,

and the parties' remedy is to pursue a breach of contract claim for any purported breach of

the settlement agreement." The Howeths now appeal that order.




                                               4
                                         DISCUSSION

         This court cannot entertain an appeal taken from a nonappealable judgment or

order. "[T]he question of whether an order is appealable goes to the jurisdiction of an

appellate court, which is not a matter of shades of grey but rather of black and white."

(Farwell v. Sunset Mesa Property Owners Ass'n, Inc. (2008) 163 Cal. App. 4th 1545,

1550.)

         The Howeths contend the court's order is an appealable order after judgment

pursuant to section 904.1, subdivision (a)(2), of the Code of Civil Procedure.1 ("An

appeal . . . may be taken from . . . an order made after a judgment made appealable by

paragraph (1)".)

         As plainly stated in the statute, the order must be made after an appealable

judgment. (§ 904.1(a)(2).) Here, the resulting judgment was a consent judgment, entered

pursuant to a settlement agreement between the parties and a stipulation for judgment

based on that agreement. "A stipulated or consent judgment is 'a judgment entered by a

court under the authority of, and in accordance with, the contractual agreement of the

parties [citation], intended to settle their dispute fully and finally [citation].' " (City of

Gardena v. Rikuo Corp. (2011) 192 Cal. App. 4th 595, 600 (City of Gardena); quoting

Norgart v. Upjohn Co. (1999) 21 Cal. 4th 383, 400.)

         Consent judgments, however, are not appealable. (Norgart v. Upjohn Co., supra,

21 Cal.4th at p. 400.) It follows, therefore, that because "the consent judgment is



1        All further statutory references are to the Code of Civil Procedure.
                                                5
nonappealable, it is not 'a judgment made appealable' by section 904.1, subdivision

(a)(1). Thus, section 904.1, subdivision (a)(2), which requires such an appealable

judgment, has no application to the orders entered in this case." (City of Gardena, supra,

192 Cal.App.4th at p. 600; see also People ex rel. Dept. of Transp. v. Superior Court

(2012) 203 Cal. App. 4th 1505, 1509-1510.) Here, the court's order denying the Howeths'

motion was entered after the consent judgment, which is not appealable and precludes the

current appeal.

        The Howeths cite two cases that create exceptions to this general rule. First, in

Water Replenishment District of Southern California v. City of Cerritos (2012) 202
Cal. App. 4th 1063, the court accepted the reasoning of City of Gardena, but nevertheless

found an exception applied only for cases involving water rights. (Water Replenishment

District of Southern California, supra, at p. 1070 ["The grant of jurisdiction to

redetermine matters and the duty to ensure the reasonable beneficial use of water

distinguishes this case from most consent judgments and renders inapplicable the general

rule that by consenting to a judgment, a party waives all opposition to the judgment"]; see

also Rancho Pauma Mutual Water Company v. Yuima Municipal Water District (2015)

239 Cal. App. 4th 109, 114-115 [recognizing exception for water rights case].) This

proceeding obviously does not involve water rights and this exception does not apply

here.

        Second, in Ruiz v. California State Automobile Association Inter-Insurance

Bureau (2013) 222 Cal. App. 4th 596 (Ruiz), the parties settled a class action lawsuit, but

the agreement permitted plaintiffs' counsel to seek attorney fees in an amount determined

                                              6
by the trial court. (Id. at pp. 600-601.) After the trial court determined the amount of

reasonable attorney fees, plaintiff appealed the order as an order after judgment. (Id. at

pp. 601-602.)

       On appeal, the court in Ruiz declined to apply City of Gardena to find the fee

order to be nonappealable. The court held that "where the Agreement expressly

contemplated further court proceedings and a separate ruling on the attorney fee and

incentive payment issues, Gardena is distinguishable." (Ruiz, supra, 222 Cal.App.4th at

p. 606.)

       The exception discussed in Ruiz does not apply here. In Ruiz, the parties expressly

recognized a discrete issue that remained outstanding at the time of judgment and

reserved jurisdiction for the trial court to determine the proper amount of reasonable

attorney fees. Thus, Ruiz is unlike City of Gardena, where the parties expressed that the

settlement agreement was intended by the parties "to settle their dispute fully and

finally." (City of Gardena, supra, 192 Cal.App.4th at p. 600.)

       Here, the agreement between the Howeths and Coffelt did not "expressly

contemplate[] further court proceedings and a separate ruling." Instead, they agreed that

"this agreement, stipulated judgment, represents a final resolution of all their disputes as

of today's date." Although they acknowledged the judgment "shall be enforceable via

contempt proceedings," they did not acknowledge they were expressly contemplating

further court proceedings on a discrete issue that was not resolved at the time of entry of

judgment. The Howeths and Coffelt manifested an intent to settle their dispute fully and

finally and no exception to the rule set forth in City of Gardena applies here.

                                              7
       Even assuming City of Gardena does not apply here, the trial court's order would

still not be appealable under well-established rules. As we will explain, the court's order

does not relate to the underlying judgment and, therefore, is not an appealable order after

judgment.

       The Howeths' assertion the trial court's order denying their motion is an appealable

order after judgment necessarily implies that the underlying judgment was an appealable,

final judgment. A judgment is final, and therefore appealable, only if it terminates the

trial court proceedings and completely disposes of the matter in controversy. (Griset v.

Fair Political Practices Com'n (2001) 25 Cal. 4th 688, 697.)

       Indeed, the judgment, although a consent judgment, appears to be a final judgment

completely disposing of the Howeths' lawsuit. As stated by the Howeths' attorney, "[t]he

parties have agreed this action shall be resolved by a stipulated judgment between the

parties." The judgment entered by the court was the result of the agreement in which the

parties stipulated to entry of a judgment enjoining Coffelt, and the Howeths, from

parking on the driveway beyond a small area near the respective garages. As such, it

fully and finally disposed of the dispute alleged in the complaint regarding the scope and

interpretation of the easement governing the use of the shared driveway. The complaint

defines, and necessarily limits, the relief that may be granted by the court in a resulting

judgment. (§ 580.)

       If the judgment is a final resolution of the matters in controversy, it follows that

the Howeths' motion was not seeking to enforce that judgment. To enforce the judgment

granting injunctive relief, the Howeths could have invoked the court's contempt power.

                                              8
(§§ 681.010, 717.010, 1209, subd. (a)(5).) The Howeths' motion mentioned the court's

contempt power, but their motion does not seek contempt relief. Instead, they sought an

award of damages, which is not permitted in a contempt proceeding. (§§ 1218, 1219.)

       By seeking an award of damages, the motion was instead aimed at enforcing the

settlement agreement. In addition to stipulating to the entry of judgment to fully and

finally settle the current dispute, the settlement agreement established an enforcement

mechanism to be applied in the case of future disputes. The language of the agreement

supports this conclusion. The agreement repeatedly referred to "bringing an action to

enforce payment of the fine." In regard to the judgment, the parties agreed that it "shall

be enforceable via contempt proceedings on an expedited basis pursuant to the judgment

entered by this court today." The parties agreed that enforcement of the judgment would

occur via a contempt proceeding — which does not permit an award of damages, as

discussed above — and enforcement of the settlement agreement would occur via a

separate "action," not motion.

       It is undisputed that the order denying the Howeths' motion was entered after

judgment. But this temporal circumstance, standing alone, is insufficient to establish the

appealability of the order. To be appealable, a postjudgment order " 'must either affect

the judgment or relate to it by enforcing it or staying its execution.' " (Lakin v. Watkins

Associated Industries (1993) 6 Cal. 4th 644, 651-652.) Because the Howeths' motion

seeks to enforce the settlement agreement rather than the judgment, it does not affect or

relate to the judgment and is not appealable.



                                                9
       To avoid this conclusion, the Howeths are attempting to have it both ways by

contending the judgment was final and appealable, but also asserting that the judgment

itself included the enforcement mechanism and contemplated judicial review in the same

proceeding to resolve future disputes in perpetuity. In this conception of the judgment,

the trial court would be entering successive interlocutory judgments determining

imposition of fines for as long as the Howeths and Coffelt own their homes. This,

however, would suggest the judgment is not final and would violate the " 'one final

judgment' rule, which provides 'interlocutory or interim orders are not appealable, but are

only "reviewable on appeal" from the final judgment.' " (Doran v. Magan (1999) 76
Cal. App. 4th 1287, 1292-1293.) The "one final judgment rule" was designed "to prevent

piecemeal dispositions and costly multiple appeals which burden the court and impede

the judicial process." (Id. at p. 1293.)

       Thus, to constitute a final judgment, the stipulated judgment here cannot be

construed as an interlocutory judgment that reserves jurisdiction for the court to make

future determinations regarding the fines owed between the parties. It follows that the

Howeths' motion, although filed after entry of the judgment, was seeking to enforce the

settlement agreement, not the judgment. Accordingly, it is not appealable.

       The Howeths attempt to invoke section 664.6, which permits a court to "retain

jurisdiction over the parties to enforce the settlement until performance in full of the

terms of the settlement." The application of section 664.6 is irrelevant to the issue of

whether the trial court's order is appealable.



                                                 10
       Section 664.6, however, does not apply in this circumstance. The retention of

jurisdiction pursuant to section 664.6 is intended to allow the court to ensure all parties

perform pursuant to a settlement agreement that results in a dismissal of a lawsuit.

(Wackeen v. Malis (2002) 97 Cal. App. 4th 429, 439 [amendment to section 664.6

permitting court to retain jurisdiction to enforce the settlement was Legislature's "solution

to the problem . . . where the trial court lost jurisdiction of a case, and hence the ability to

enforce a settlement agreement, because the terms of the stipulated settlement required or

contemplated that the case would be dismissed].) Section 664.6 generally allows a court

to enter judgment pursuant to a settlement agreement despite the dismissal of the

complaint, which ordinarily deprives the court of continuing jurisdiction.

       The Howeths cite no authority suggesting a trial court may retain jurisdiction

pursuant to section 664.6 to summarily enforce the terms of a settlement agreement as

applied to new disputes that arise after a final judgment is entered. Even when applied

expansively in unusual circumstances, the power of the trial court under section 664.6 "is

extremely limited." (Hernandez v. Board of Educ. of Stockton Unified School Dist.

(2004) 126 Cal. App. 4th 1161, 1177; see also Lofton v. Wells Fargo Home Mortgage

(2014) 230 Cal. App. 4th 1050, 1061 ["a retention of jurisdiction under section 664.6 is

undoubtedly limited"].)

       Regardless, even applied expansively, section 664.6 does not authorize the

Howeths' motion. The motion is not seeking to compel Coffelt's performance to

effectuate the settlement agreement and resolve the dispute at issue in the Howeths'

complaint. Instead, the Howeths are seeking to litigate new issues that arose after the

                                               11
settlement and entry of the resulting judgment. To allow the trial court to consider these

new issues summarily by way of a postjudgment motion would deprive Coffelt of her full

panoply of procedural protections normally available to a defendant before judgment,

including discovery and the right to a jury trial. (§ 592; Ceriale v. Superior Court (1996)

48 Cal. App. 4th 1629, 1634 [right to jury trial for breach of contract claims for damages].)

The terms of the settlement do not conclusively establish Coffelt's liability for all future

violations of the judgment and do not address the precise procedure for resolving factual

disputes regarding the existence of a violation and the appropriate remedy. Those matters

were not resolved in the agreement between the parties and cannot be resolved pursuant

to section 664.6.

       As the trial court recognized, determination of whether the Howeths are entitled to

collect the fine from Coffelt for each of her 12 alleged violations of the settlement

agreement requires the Howeths to pursue a cause of action for breach of contract. The

motion did not attempt to enforce the judgment that resulted from the agreement between

the parties, but instead sought to determine whether Coffelt had breached the agreement

between the parties. Thus, the order denying the motion is not an appealable order after

judgment and the appeal must be dismissed.

       Anticipating that this court would hold the order is nonappealable, the Howeths

ask this court to exercise its discretion to construe the appeal as a petition for writ of

mandate. The Howeths, however, do not establish any exceptional circumstances

warranting that relief. (See Olson v. Cory (1983) 35 Cal. 3d 390, 401.) Whether the



                                              12
Howeths are entitled to contractual fines can be resolved in a separate proceeding,

providing them with an adequate remedy at law.

                                     DISPOSITION

      The appeal is dismissed. Coffelt is entitled to her costs on appeal.



                                                                             HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




BENKE, J.




                                            13
Filed 12/8/17               CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                                STATE OF CALIFORNIA


JOSEPH HOWETH, et al.,                            D072136

        Plaintiffs and Appellants,

        v.                                        (Super. Ct. No. 37-2014-00034982-
                                                  CU-MC-NC)
TINA COFFELT,
                                                 ORDER CERTIFYING OPINION
        Defendant and Respondent.                FOR PUBLICATION



THE COURT:

       The opinion in this case filed November 30, 2017 was not certified for publication.
It appearing the opinion meets the standards for publication specified in California Rules
of Court, rule 8.1105(c), the request pursuant to California Rules of Court, rule 8.1120(a),
for publication is GRANTED.

       IT IS HEREBY CERTIFIED that the opinion meets the standards for publication
specified in California Rules of Court, rule 8.1105(c); and

      ORDERED that the words "Not to Be Published in the Official Reports" appearing
on page one of said opinion be deleted and the opinion herein be published in the Official
Reports.


                                           Huffman
                                          ___________________________
                                          Acting Presiding Justice


                                            14
cc: All Parties




                  15